Citation Nr: 0421620	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  03-04 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from November 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for a low back 
disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

A review of the veteran's service medical records reveal 
that, in his November 1966 pre-enlistment Report of Medical 
History, the veteran related that he did not have recurrent 
back pain.  Upon enlistment examination in November 1966, his 
lumbosacral spine was reported to be normal.  He was seen in 
October 1968 for complaints of long-standing low back pain 
and a one-month history of bilateral flank pain.  Physical 
examination revealed bilateral paraspinal muscle spasms, and 
there was tenderness on palpation.  Range of motion was 
intact.  The impression was low back pain, muscular origin.  
In his September 1969 Report of Medical History, the veteran 
checked that he experienced back trouble.  Upon separation 
examination in September 1969, his lumbosacral spine was 
reported to be normal and no chronic low back disability was 
diagnosed.  The veteran re-enlisted in the Army Reserves in 
July 1973, and he again reported that he did not have any 
back trouble.  Upon examination at that time, his spine was 
reported to be normal.  

Private medical records dated from July 1998 to June 2002, 
indicate that the veteran sustained a back injury at work and 
he was diagnosed with herniated discs.  He underwent surgery 
in October 2001.  Presently, he asserts that his low back 
problems had their onset in service.  

Under these circumstances, the Board finds that consistent 
with the duty to assist the veteran in the development of his 
claim, an examination and opinion are required in order to 
ascertain whether there is a relationship between the 
veteran's currently diagnosed back disability and the long-
standing muscular back pain for which he was treated in 
service.  

Accordingly, this appeal is REMANDED to the RO for the 
following development:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a low back 
disorder since his discharge from 
service.  After securing any necessary 
releases, the RO should obtain these 
records.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the etiology of any currently diagnosed 
back disability.  The claims folder 
should be made available to the examiner.  
After a thorough examination and a review 
of the claims file, including the service 
medical records, the examiner should 
indicate for the record whether it is at 
least as likely as not that the veteran's 
currently diagnosed low back disability 
had its onset in service, or is otherwise 
related to his military service.  

3.  Upon completion of the above, and any 
development as may be subsequently 
indicated by any response received from 
the veteran, the claim for service 
connection for a low back disorder should 
be re-adjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


